Citation Nr: 0602576	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  94-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of right knee 
and leg injuries, to include arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The veteran's case was remanded to 
the RO for additional development in October 1997 and August 
2003.  The case is again before the Board for appellate 
review.


FINDING OF FACT

The veteran does not have right knee or right leg disability, 
including arthritis, that is related to military service.


CONCLUSION OF LAW

The veteran does not have right knee or right leg disability 
that is the result of disease or injury incurred in or 
aggravated by active military service; arthritis of the right 
hip or right knee may not be presumed to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active military duty from November 1950 
to November 1953.  The veteran contends that he has right 
knee and right leg disabilities, to include arthritis, that 
are the result of injuries incurred in service.  
Specifically, the veteran claims that he was thrown from a 
bulldozer onto his right knee on two occasions in service, 
once in 1951 and the second time in 1952. 

Efforts to locate the veteran's service medical records 
(SMRs) at the National Personnel Records Center (NPRC) have 
been unsuccessful.  The initial report was that they were 
unavailable due to a fire at the NPRC.  NPRC reported the 
results of secondary records.  NPRC undertook a search of 
records of the veteran's assigned battalion through November 
1952 which revealed no reference to the veteran on daily sick 
reports.  

Treatment reports from S. Skolnick, M.D., dated from July 
1975 to March 2003, are of record.  An April 1978 physical 
examination report revealed normal extremities and the 
veteran was noted to be in a good state of health.  The 
veteran had complaints of right knee pain in February 1999.  

A physical examination report from J. Tobin, M.D., dated in 
September 1983 revealed a cartilage problem in the veteran's 
left knee.  A physical examination report dated in March 1987 
revealed that the veteran reported symptoms of arthritis.  No 
diagnostic studies were associated with the report and the 
report did not provide a description of the affected joints 
or the etiology of any such arthritis.  

Treatment reports from the State of Connecticut Department of 
Corrections dated from August 1987 to October 1992 did not 
reveal any treatment or diagnosis of a right knee or right 
leg disability.

Associated with the claims file was a letter from B. Little, 
M.D., the medical director where the veteran was 
incarcerated, dated in April 1993.  Dr. Little reported that 
the veteran was not diagnosed with a chronic or disabling 
disease while incarcerated.  He said that his unit handled 
medical emergencies and provided ongoing medical care.  He 
noted that his unit was not a diagnostic unit and that the 
veteran did not undergo proper diagnostic tests to confirm a 
diagnosis.  

The veteran was afforded a VA examination in July 1993.  The 
veteran was noted to be sitting with his right leg tucked 
under him at the time of the examination.  At that time he 
was diagnosed with hypertension, tinea pedis, obesity, 
actinic keratoses of the forehead, and psychiatric disorder.  
X-rays of the right hip were noted to be normal.  

Associated with the claims file are treatment reports from 
Dr. A. Weiner dated in 1997.  The records did not reveal any 
treatment for a right knee or a right leg disability.  

Treatment records from Dr. L. Scalfani dated from November 
1993 to November 1998 revealed that the veteran was seen for 
chiropractic treatment for complaints of pain in the 
veteran's neck and shoulder.  The records do not reveal 
treatment for a right knee or right leg disability.  

Outpatient treatment reports from VA dated from November 1994 
to November 2002 reveal that the veteran complained of right 
knee pain in November 1994.  He was noted to have 
degenerative joint disease.  The veteran complained of a 
pulled right knee in May 1995.  He reported that he had 
injured his knee in the Army thirty to forty years prior.  He 
reported pain with rest and relief with activity.  He was 
noted to have full range of motion and the knee was noted to 
be fairly stable.  X-rays of the right knee obtained in May 
1998 revealed no evidence of fracture or dislocation.  Mild 
degenerative joint disease was diagnosed.  March 1999 and 
April 1999 progress notes reveal degenerative joint disease 
by history.  An August 1999 treatment report noted that the 
veteran's degenerative joint disease was unchanged.  In June 
2001, the veteran was noted to have chronic right leg edema.  
In October 2001, the veteran reported right leg numbness upon 
waking up in the morning.  He said the numbness recedes when 
he gets up and walks around.  A June 2002 progress note 
revealed crepitus and slight tenderness along the medial 
joint line in the right knee.  The veteran reported that 
stairs were bothersome for his knee.  X-rays obtained in July 
2002 revealed mild osteoarthritic changes in the right knee, 
not significantly changed from the May 1998 study.  In 
October 2002, the veteran reported occasional hip pains.  He 
reported that he felt no confidence in his right knee 
especially going down stairs.  He was noted to have a history 
of osteoarthritis of the right knee.  

The veteran was afforded a VA examination in March 2004.  The 
examiner reported that she reviewed the veteran's claims 
file.  The veteran was noted to ambulate with a cane at all 
times.  Palpation of the right knee revealed mild warmth 
compared to the left knee.  No erythema, inflammation, fluid 
wave, bony irregularities, pin point pain, or significant 
medial lateral mobility of the patella were noted.  The 
examiner reviewed VA x-rays obtained in July 2002 which 
revealed mild osteoarthritic changes of the right knee 
unchanged from the previous study in May 1998.  The examiner 
noted that there was no active service record available in 
the veteran's claims file.  She opined it was more likely 
than not that being thrown from a bulldozer onto his right 
knee during active duty was associated with arthritis of the 
right knee secondary to the old trauma.  She noted that there 
was evidence of altered venous return and lymphatic return 
from the right lower extremity.  

The veteran was afforded a VA examination in January 2005.  
The veteran was noted to ambulate with a cane or wheelchair.  
The examiner diagnosed the veteran with degenerative 
osteoarthritic changes in the right knee, narrowing of the 
medial compartment and degenerative changes and joint space 
narrowing of the hips bilaterally.  The veteran was noted to 
have severe functional impairment.  The examiner opined that 
the veteran's claimed trauma to the right knee and right 
lower extremity caused trauma and progressive osteoarthritis 
of the right knee.  She also noted that the right knee 
chronic weight bearing was impairing the right hip range of 
motion and provoking right hip pain.  She said that there 
were no medical documents to substantiate the veteran's 
claims of two incidents of being thrown from bulldozers.  She 
concluded that degenerative joint changes impaired venous and 
lymphatic drainage from the right lower extremity.  

The veteran's case was referred to a rheumatologist for a 
medical opinion in July 2005.  The examiner provided an 
opinion dated in August 2005.  The examiner stated that the 
veteran's claims file did not include documentation of his 
claimed trauma in service.  He said that there were medical 
records which contained no reference to arthralgias until 
1993.  He noted this was more than forty years from the date 
of the supposed inciting trauma.  He said there was no 
objective or subjective evidence of intercurrent significant 
joint pathology that would precipitate arthritis.  He noted 
that radiological studies have documented only mild changes 
of osteoarthritis up to and including the present.  He said 
that the veteran's complaints did not begin until he was in 
his 60s, which was well within the time frame for the 
development of idiopathic osteroarthritis.  He said that 
while the initial VA examiner noted that trauma can be a 
precipitating factor for osteoarthritis, the primary factor 
is advancing age.  He said that the veteran is obese, a risk 
factor that is more preponderant than trauma in the 
pathogenesis of osteoarthritis.  He said that while remote 
trauma may have played a role in the development of the 
veteran's osteoarthritis, there does not exist at least a 50 
percent probability that this was the cause.  He opined that 
any disability of the right hip or knee may be due as equally 
to causes outside anything related to the veteran's service 
as to the remote trauma he suffered more than forty years 
before his arthritis was first noted.  He also said that it 
was highly doubtful that the degree of osteoarthritis noted 
on his March 2004 and January 2005 VA examinations would lead 
to clinically meaningful skin changes such as impaired venous 
or lymphatic flow.  He said that his other medical co-
morbidities, including hypertension, diabetes, and obesity 
would be much more likely to be responsible than his minor 
knee arthritis.  

The VA specialist was requested to clarify his opinion by way 
of an August 2005 letter from the Board.  The Chief of Staff 
responded that same month and said that the earlier opinion 
clearly expressed that while the remote trauma may have 
played a role in the development of the veteran's 
osteoarthritis, there does not exist at least a 50 percent 
probability that the trauma was the cause.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Private treatment reports from Dr. Skolnick reveal that the 
veteran was noted to be in a good state of health in April 
1978.  The veteran was first afforded a VA examination in 
July 1993 at which time he was not diagnosed with any 
disability of the right knee, leg, or hip, but minimal 
degenerative changes were noted on x-ray of the right hip 
joint.  He was noted to be sitting with his right leg tucked 
under him at the time of the examination.  Private treatment 
records from Dr. Scalfani dated from November 1993 to 
November 1998 did not reveal treatment for a right knee or 
right leg disability.  The first reference to complaints of 
right knee pain was contained in the November 1994 VA 
outpatient treatment reports.  The veteran was noted to have 
degenerative joint disease.  

The veteran was afforded VA examinations in March 2004 and 
January 2005.  The examiner opined that it was more likely 
than not that being thrown from a bulldozer onto his right 
knee during active duty was associated with arthritis of the 
right knee secondary to the old trauma.  She noted that there 
was evidence of altered venous return and lymphatic return 
from the right lower extremity.  She also noted that the 
right knee chronic weight bearing was impairing the right hip 
range of motion and provoking right hip pain.  She concluded 
that degenerative joint changes impaired venous and lymphatic 
drainage from the right lower extremity.  In August 2005, two 
VA rheumatology specialists said that while remote trauma may 
have played a role in the development of the veteran's 
osteoarthritis, there does not exist at least a 50 percent 
probability that it was the cause.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Court has held that 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id; citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded 
medical evidence must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

In this case, the Board finds that the August 2005 opinion 
and the addendum dated the same month are of greater 
evidentiary weight than the opinions provided by the VA 
examiner in March 2004 and January 2005.  This is so because 
the August 2005 opinions were provided by experts in the 
field of rheumatology.  Furthermore, the rheumatology 
specialists noted that the veteran did not have any 
complaints of arthralgias until 1993, forty years after his 
claimed trauma in service.  The rheumatologist, in the August 
2005 opinion, said that while the initial VA examiner noted 
that trauma can be a precipitating factor for osteoarthritis, 
the primary factor is advancing age.  He said that the 
veteran is obese, a risk factor that is more preponderant 
than trauma in the pathogenesis of osteoarthritis.  In sum, 
the August 2005 opinion was based on the available record and 
appears to be supported by the evidence in the file, 
particularly the absence of problems for so many years 
following the veteran's in-service trauma.  The Board gives 
this opinion greater weight because it is more consistent 
with the veteran's history as conveyed by the evidence of 
record.  The VA examiner who concluded that there was a 
relationship between current disability and military service 
did not take into account the evidence the way the 2005 
reviewer did.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.  

The Board notes that the veteran has alleged that his 
residuals of right knee and leg injuries, to include 
arthritis, are related his military service.  While the 
veteran is capable of providing information regarding the 
current condition of his right knee and right leg, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of right knee and leg 
injuries, to include arthritis.  See Gibert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted a claim for service connection for 
residuals of right knee and leg injuries, to include 
arthritis, in November 1992, prior to enactment of the VCAA.  
The RO notified the veteran of the evidence/information 
required to substantiate his claim in February 2002, March 
2004, and March 2005.  He was informed of the elements to 
satisfy in order to establish service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran has been told what was 
required of him, what VA would do, and that he should submit 
all pertinent evidence in his possession.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private treatment reports and VA outpatient 
treatment reports.  The veteran was afforded several VA 
examinations and medical opinions were obtained by 
rheumatology specialists.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence that might be 
helpful to his claim.  


ORDER

Entitlement to service connection for residuals of right knee 
and leg injuries, to include arthritis, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


